DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 16, 2021 have been fully considered but they are not persuasive. 
Applicant argues Park fails to disclose the claimed features of receiving and second stream from a second terminal synthesizing the first and second video streams for uploading to a server.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Woschank discloses the claimed invention for establishing a live streaming room for uploading content from a streamer and distributing said content from a server to other users (columns 19-20). What is missing from Woschank are the claimed limitations of including at least a second stream from a second terminal utilized by the streamer user for incorporation into the first video stream for upload to a server. Park discloses a terminal device which can capture video of a user during, for example, a video conferencing and subsequently incorporate this video into a first video stream for encoding and distribution (Park paragraph 0028). This enables a video game teleconference session, wherein a first video stream (the ongoing gameplay) is merged with images from a terminal with a camera (video of the streamer playing the game), to create a single video stream consisting of a picture-in-picture display of both the gameplay footage and the streamer. This teaching provides ample motivation to one of ordinary skill in the art to modify the invention of Woschank to include receiving a second video stream from a second terminal (camera aimed at the streamer) and synthesizing a third .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Woschank et al. (10,271,079, of record) [Woschank] in view of Park et al. (2015/0181208, of record) [Park].
Regarding claims 1, 6, and 10-14, Woschank discloses a method for synthesizing a video stream of a live streaming room, comprising the steps of:
outputting, in response to an operation instruction of a streamer user for activating multi-source live streaming, pre-protocol information containing feature information of a live streaming room and streamer identity information (col. 19 line 45 - col. 20 line 53, see specifically col. 20 line 8-28 which describes how a client sharing a video generates a link); and configuring a terminal of the streamer user as a server terminal, and receiving a 
Woschank fails to disclose receiving, in response to the connection request and after a connection of the streamer user to at least one second terminal is confirmed, a second video stream captured by the second terminal and synthesizing a locally captured first video stream and the second video stream into a third video stream, and uploading the same to a server, so that the server pushes the third video stream to each user in the live streaming room.
In an analogous art, Park teaches receiving secondary collaborative content to be incorporated into a first content that is subsequently broadcast to participants within a live streaming room (allowing both the game and video of the player to be simultaneously broadcast using a picture in picture format, paragraph 0028).
It would have been obvious at the time to a person of ordinary skill in the art to modify the method and device of Woschank to include receiving, in response to the connection request and after a connection of the streamer user to at least one second terminal is confirmed, a second video stream captured by the second terminal and synthesizing a locally captured first video stream and the second video stream into a third video stream, and uploading the same to a server, so that the server pushes the third video stream to each user in the live streaming room, as suggested by Park. This provides the benefit of enhancing a live stream with additional content that is considered valuable to participants.

Regarding claims 2 and 7, Woschank and Park disclose the method and device of claims 1 and 6, wherein the pre-protocol information is represented in form of a QR code, a feature password, or a URL (Woschank col. 20 lines 45-53).



Regarding claims 4 and 9, Woschank and Park disclose the method and device of claims 1 and 6, wherein the first video stream, the second video stream and the third video stream each comprises image stream and audio stream, the third video stream comprises the image stream of at least one of the first video stream and the second video stream, and the third video stream comprises the audio stream of at least one of the first video stream and the second video stream (PIP, Park paragraph 0028).

Regarding claim 5, Woschank and Park disclose the method of claim 1, wherein the second terminal initiates a connection request to the streamer user terminal according to the pre-protocol information, and keeps a persistent connection to the streamer user terminal (live streaming, Woschank col. 3 line 66-col. 4 line 11).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.